It is urged in behalf of defendant, by brief and in oral argument, that the Governor of the state had the power and authority to determine whether or not the initiative petition was sufficient. I have sought for authority to sustain that contention, and can find none. As I view the effect of article 5 of the Constitution, it was nothing more and nothing less than a reservation of the right and power of the initiative and referendum in the people; to be exercised at an election properly called, or at a regular election at which the matter may be submitted, after compliance with "suitable provisions"
to be made in detail by the Legislature to carry into effect the provisions of the article. The duty of the Legislature to "make suitable provisions" was made mandatory by the use of the word "shall"; by the same word the duty of the Governor was made mandatory to submit the question "to the people." Essentially there was not a reservation of power in the Governor, but a mandatory duty cast upon him; so also as to the Legislature. In each instance that duty, however, to be performed at such time and in such manner as should accomplish the desired result of the reservation of power in the people.
So that it became the mandatory duty of each succeeding Governor, at the proper time and in the proper manner, to submit such measures to the people. This he must do, disregarding any preference he might have not to submit any specific measure. There is nothing in the Constitution giving the Governor authority to use his discretion and submit a measure when he deems the petition sufficient, or to refuse to submit it when he deems the petition for any reason insufficient. If the Governor has the claimed right to determine that a petition is sufficient and to call an election on his own determination, then obviously he would have the power to determine that a petition is not sufficient and then refuse to call an election or submit the act or amendment thereby petitioned. Without regard to whether the people might have conferred this discretionary power upon the Governor, they have made no effort to do so either in the Constitution, by legislative enactment, or initiated act. On the contrary, the Constitution imposes the mandatory duty as above noticed.
The Constitution is binding alike upon every official as upon every citizen. We all enjoy rights under the Constitution, but we must abide its limitations upon our rights State officials have various duties under the Constitution, and those duties we have the legal power to perform, but we must likewise accept the limits on our power which we find in the Constitution. That is to say that our Constitution is at once a grant of official power and a limitation of official power. When that document provides that a named state official "shall" do a specific thing, then that duty he must perform at the proper time and in the proper manner, without consulting his discretion as to whether he will perform or wills not to do so. So I am led inescapably to the conclusion that, however capable, fair, and impartial the Governor may be; however well informed and responsive he may be as to the best needs of the *Page 130 
state, and the desires of its citizens, he is not clothed with the authority to inspect an initiative petition and then at his discretion to submit the measure if the petition is sufficient to him, or if the petition seems not sufficient to him, to refuse to submit it to the people.
Since the Governor has not the power to refuse to submit a properly initiated measure upon his conclusion of its insufficiency, then of course he has not the power to conclude that it is sufficient and elect to submit it without regard to the orderly method as to time and manner. The true rule undoubtedly is that he must submit the measure, having due regard to the time when he should act, and to the orderly method and manner provided by suitable provisions therefor. That is in keeping with the letter and spirit of the Constitution, and of the Legislative enactments, which for so many years have been acquiesced in by the people, and followed by courts and other officials.
Thus the majority opinion correctly reasons and concludes that the Governor was without authority to act, upon the mere filing of the petition, until its sufficiency had been certified to him in the orderly, well-fixed, and long-established manner.
We must respect the constitutional intent expressed in quoted sections 3 and 8 to have the Legislature make suitable provisions for carrying into effect the provisions for the initiative and referendum, and to provide laws to prevent corruption therein; not because there is fraud in this measure, for none is shown, but because the principle must be preserved for use when and if fraud or serious illegality should be practiced in a matter of so great importance to the state as the initiative of constitutional amendments or legislative acts.
And this constitutional intent we must respect in order to give effect to each and all of the several provisions of the article. They do not conflict one with the other. They blend together, and with proper legislative provisions, make an harmonious whole, requiring proper co-operation with the people, on the part of the Governor, the Secretary of State, and the Attorney General, to the end that the people may properly and in an orderly manner provided for in detail enjoy the reserved right of the initiative and referendum in full measure.
It goes without saying that the rule must be the same as to the official duties and powers here considered whether the proposed measure upon its merits is approved or disapproved by the officials, or whether they stand for or against its adoption. Both parties urged the necessity that this court hear and determine the serious questions attending this initiative procedure with dispatch, and in advance of any effort to commence enforcement of the numerous provisions of the act or amendment. Our duty being plain and the controlling rules of law being no less clear, we must declare them as stated in the majority opinion, supplemented, so far as I am individually concerned, by my further views as here expressed.